NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 9 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RICARDO BIRCHER, Trustee of the                 No.    20-55608
Bircher Living Trust,
                                                D.C. No.
                Plaintiff-Appellant,            2:19-cv-04864-PA-SK

 v.
                                                MEMORANDUM*
METROPOLITAN LIFE INSURANCE
COMPANY,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                    Percy Anderson, District Judge, Presiding

                              Submitted July 7, 2021**
                                Pasadena, California

Before: D.M. FISHER,*** WATFORD, and BUMATAY, Circuit Judges.

      Ricardo Bircher (“Bircher”), trustee of the Bircher Living Trust (“Trust”),



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable D. Michael Fisher, United States Circuit Judge for the
U.S. Court of Appeals for the Third Circuit, sitting by designation.
appeals from a district court judgment denying the Trust’s claim for supplemental

life insurance benefits under an ERISA-governed plan issued by Metropolitan Life

Insurance Company (“MetLife”). The plan insured Bircher’s mother, Lupe Bircher

(“Lupe”), a former AT&T employee who retired in June 1988. We have jurisdiction

under 28 U.S.C. § 1291 and affirm.

      “Where, as here, a district court has conducted a de novo review of an ERISA

plan administrator’s decision, we review the court’s factual findings only to

determine whether they are ‘clearly erroneous.’”             Muniz v. Amec Const.

Management, Inc., 623 F.3d 1290, 1294 (9th Cir. 2010) (quoting Silver v. Executive

Car Leasing Long–Term Disability Plan, 466 F.3d 727, 732–33 (9th Cir. 2006)).

“We look at a finding or a conclusion in its true light, regardless of the label that the

district court may have placed on it.” Tri-Tron Intern. v. Velto, 525 F.2d 432, 435

(9th Cir. 1975).

      1.     ERISA’s civil enforcement mechanism allows plan “participant[s] or

beneficiar[ies]” to seek “benefits due . . . under the terms of [their] plan[s].” 29

U.S.C. § 1132(a)(1). MetLife’s Summary Plan Description (“SPD”) states:

      [Supplemental life insurance] [c]overage ends on the last day of the
      month upon Termination of Employment, except for Eligible Former
      Employees of AT&T West who, with Termination of Employment
      before the dates below, may continue Supplemental Life beyond age
      65. . . .

The SPD goes on to list former employees of the “AT&T West Core Contract” as


                                           2
among those subject to the above exception. Under the terms of the SPD, Lupe’s

supplemental life insurance coverage would have terminated on June 30, 1988,

unless she was an eligible former employee of “AT&T West” who elected to

continue supplemental coverage post-retirement.

       The district court, however, found that Lupe was an employee of AT&T

Corporation, not AT&T West. In arriving at this finding, the district court noted that

AT&T’s administrator concluded that Lupe’s legacy company was AT&T Corp. and

not AT&T West. Moreover, the district court found “no evidence in the record to

show that [Lupe] ever paid premiums for Supplemental Life Insurance coverage

after she retired.”

       Bircher’s contention that Lupe was part of AT&T West by virtue of being

employed by AT&T within the Nevada and California region is not persuasive.

Bircher largely relies on three district court opinions allegedly suggesting AT&T

West refers to a region, as opposed to a specific legacy corporation. See Whatley-

Bonner v. Pac. Telesis Grp. Comprehensive Disability Benefit Plan, 2011 U.S. Dist.

LEXIS 139599 (C.D. Cal. Dec. 2, 2011); Gordon v. Pac. Bell Tel. Co., 2014 U.S.

Dist. LEXIS 81657 (E.D. Cal. June 13, 2014); Clay v. AT&T Umbrella Ben. Plan

No. 3, 2019 U.S. Dist. LEXIS 190308 (E.D. Cal. Oct. 31, 2019). Nevertheless, none

of these cases compel a finding that all AT&T employees working within California

and Nevada were employees of AT&T West, nor do they rebut the district court’s


                                          3
factual findings specific to Lupe’s coverage.

        In view of the record, the district court’s findings of fact were not clearly

erroneous. See Parsons v. Ryan, 754 F.3d 657, 673 (9th Cir. 2014) (“[W]e reverse

the district court’s findings of fact only if they are (1) illogical, (2) implausible, or

(3) without support in inferences that may be drawn from the record.” (simplified)).

To the contrary, we find the record provides sufficient support to affirm the district

court’s conclusion that Lupe was not eligible for post-retirement supplemental life

insurance coverage under the plan.

        2.    Bircher’s argument that MetLife lost or destroyed documents related to

Lupe’s eligibility and, therefore, cannot deny the existence of coverage also lacks

support. While MetLife concedes that it lost the 1988 SPD that was in effect at the

time of Lupe’s retirement, our court’s precedents instruct that a more recent SPD—

such as the 2016 SPD in the record—controls regardless. See Grosz-Salomon v.

Paul Revere Life Ins. Co., 237 F.3d 1154, 1160–61 (9th Cir. 2001). Bircher offers

no evidence that any missing documents would have changed the outcome of this

case.

        3.    Finally, Bircher’s contention that MetLife committed various

procedural violations when handling the Trust’s claims has no impact on this appeal.

Because the decision of the plan administrator is reviewed de novo, courts do “not

give deference . . . but rather determine[] in the first instance if the claimant has


                                           4
adequately established that he or she is [entitled to benefits] under the terms of the

plan.” Muniz, 623 F.3d at 1295–96. Thus, Bircher’s allegations of procedural

violations do not bear on our decision.

      AFFIRMED.




                                          5